Exhibit 10.1

 

FORM OF INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

PHAROS CAPITAL BDC, INC.

 

AND

 

PHAROS CAPITAL GROUP, LLC

 

AGREEMENT, dated as of March 7, 2018, between Pharos Capital BDC, Inc., a
Maryland corporation (the “Corporation”), and Pharos Capital Group, LLC (the
“Advisor”), a Delaware limited liability company.

 

WHEREAS, the Advisor has agreed to furnish investment advisory services to the
Corporation, which intends to elect to operate as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”);

 

WHEREAS, the Advisor is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

 

WHEREAS, this Agreement has been approved in accordance with the provisions of
the 1940 Act, and the Advisor is willing to furnish such services upon the terms
and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

 

1)In General. The Advisor agrees, all as more fully set forth herein, to act as
investment advisor to the Corporation with respect to the investment of the
Corporation’s assets and to supervise and arrange for the day-to-day operations
of the Corporation and the purchase of assets for and the sale of assets held in
the investment portfolio of the Corporation.

 

2)Duties and Obligations of the Advisor with Respect to Investment of Assets of
the Corporation.

 

a)Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Corporation’s board of directors (the “Board of
Directors”), the Advisor shall (i) act as investment advisor for and supervise
and manage the investment and reinvestment of the Corporation’s assets and in
connection therewith have complete discretion in purchasing and selling
securities and other assets for the Corporation and in voting, exercising
consents and exercising all other rights appertaining to such securities and
other assets on behalf of the Corporation; (ii) supervise continuously the
investment program of the Corporation and the composition of its investment
portfolio; (iii) arrange, subject to the provisions of Section 2(e) hereof, for
the purchase and sale of securities and other assets held in the investment
portfolio of the Corporation; and (iv) subject to the approval of the
Corporation’s board of directors as necessary or appropriate, arrange for and/or
facilitate the raising of equity or debt capital including credit facilities
with senior lenders. Nothing contained herein shall be construed to restrict the
Corporation’s right to hire its own employees or to contract for administrative
services to be performed by third parties, including but not limited to, the
calculation of the net asset value of the Corporation’s shares.

 

 

 

 

b)In the performance of its duties under this Agreement, the Advisor shall at
all times use all reasonable efforts to conform to, and act in accordance with,
any requirements imposed by (i) the provisions of the 1940 Act, and of any rules
or regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Corporation; (ii) any other applicable provision of law;
(iii) the provisions of the Certificate of Incorporation and the Bylaws of the
Corporation, as such documents are amended from time to time; (iv) the
investment objectives, policies and restrictions applicable to the Corporation
as set forth in the Corporation’s Registration Statement on Form 10, dated
January 19, 2018 (the “Registration Statement”), as they may be amended from
time to time by the Board of Directors or shareholders of the Corporation; and
(v) any policies and determinations of the Board of Directors of the Corporation
and provided in writing to the Advisor.

 

c)The Advisor will seek to provide qualified personnel to fulfill its duties
hereunder and, except as set forth in the following sentence, will bear all
costs and expenses incurred in connection with its investment advisory duties
thereunder. The Corporation shall reimburse the Advisor for all direct and
indirect costs and expenses incurred by the Advisor for office space rental,
office equipment, utilities and other non-compensation related overhead
allocable to performance of investment advisory services hereunder by the
Advisor, including the costs and expenses of due diligence of potential
investments, monitoring performance of the Corporation’s investments, serving as
directors and officers of portfolio companies, providing managerial assistance
to portfolio companies, enforcing the Corporation’s rights in respect of its
investments and disposing of investments. All allocations made pursuant to this
paragraph (c) shall be made pursuant to allocation guidelines approved from time
to time by the Board of Directors. The Corporation shall also be responsible for
the payment of all the Corporation’s other expenses, including payment of the
fees payable to the Advisor under Section 5 hereof; organizational and offering
expenses; expenses incurred in valuing the Corporation’s assets and computing
its net asset value per share (including the cost and expenses of any
independent valuation firm); expenses incurred by the Advisor or payable to
third parties, including agents, consultants or other advisors and travel
expense, in monitoring financial and legal affairs for the Corporation and in
monitoring the Corporation’s investments and enforcing the Corporation’s rights
in respect of such investments; performing due diligence on the Corporation’s
prospective portfolio companies; interest and any fees payable on debt, if any,
incurred to finance the Corporation’s investments; distributions on shares;
offerings of the Corporation’s common stock and other securities; investment
advisory and management fees payable under this Agreement; administration fees;
transfer agent and custody fees and expenses; the allocated costs of providing
managerial assistance to those portfolio companies that require it; fees,
including legal fees, payable to third parties, including agents, consultants or
other advisors, relating to, or associated with, evaluating, making, documenting
and disposing of investments; brokerage or placement agent fees and commissions;
the Corporation’s dues, fees and charges of any trade association of which the
Corporation is a member; federal, state and foreign registration and license
fees; all costs of registration and listing the Corporation’s shares on any
securities exchange; federal, state and local taxes; independent directors’ fees
and expenses; costs of preparing and filing reports, registration statements,
prospectuses or other documents required by the SEC, including printing and
mailing costs; costs of any reports, proxy statements or other notices to
stockholders, including printing and mailing costs; the expenses of holding
shareholder meetings; the Corporation’s allocable portion of the fidelity bond,
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; direct costs and expenses of administration and operation,
including printing, mailing, communication costs, copying, secretarial and
administrative staff, independent auditors and outside legal costs; litigation
and indemnification and other extraordinary or non-recurring expenses; costs of
winding up, costs incurred in connection with the formation or maintenance of
entities or vehicles to hold the Corporation’s assets or for other purposes;
costs associated with reporting and compliance obligations under the 1940 Act
and applicable federal and state securities laws; and all other non-investment
advisory expenses of the Corporation reasonably incurred by the Corporation or
the Advisor in connection with administering the Corporation’s business, such as
the allocable portion of overhead under its administration agreement, including
rent and other allocable portions of the cost of certain of the Corporation’s
officers, including but not limited to the Chief Financial Officer and the Chief
Compliance Officer, and their respective staffs.

 

2

 

 

d)The Advisor shall give the Corporation the benefit of its professional
judgment and effort in rendering services hereunder, but neither the Advisor nor
any of its officers, directors, employees, agents or controlling persons shall
be liable for any act or omission or for any loss sustained by the Corporation
in connection with the matters to which this Agreement relates (except to the
extent specified in Section 36(b) of the 1940 Act concerning loss resulting from
a breach of fiduciary duty (as the same is finally determined by judicial
proceedings) with respect to the receipt of compensation for services),
provided, that the foregoing exculpation shall not apply to a loss resulting
from willful misfeasance, bad faith or gross negligence in the performance of
its duties, or by reason of its reckless disregard of its obligations and duties
under this Agreement; provided further, however, that the foregoing shall not
constitute a waiver of any rights which the Corporation may have which may not
be waived under applicable law.

 

e)The Advisor will place orders either directly with the issuer or with any
broker or dealer. Subject to the other provisions of this paragraph, in placing
orders with brokers and dealers, the Advisor will attempt to obtain the best
price and the most favorable execution of its orders. In placing orders, the
Advisor will consider the experience and skill of the firm’s securities traders
as well as the firm’s financial responsibility and administrative efficiency.
Consistent with this obligation, the Advisor may select brokers on the basis of
the research, statistical and pricing services they provide to the Corporation
and other clients of the Advisor. Information and research received from such
brokers will be in addition to, and not in lieu of, the services required to be
performed by the Advisor hereunder. A commission paid to such brokers may be
higher than that which another qualified broker would have charged for effecting
the same transaction, provided that the Advisor determines in good faith that
such commission is reasonable in terms either of the transaction or the overall
responsibility of the Advisor to the Corporation and its other clients and that
the total commissions paid by the Corporation will be reasonable in relation to
the benefits to the Corporation over the long term, subject to review by the
Board of Directors of the Corporation from time to time with respect to the
extent and continuation of such practice to determine whether the Corporation
benefits, directly or indirectly, from such practice. In addition, the Advisor
is authorized to take into account the sale of shares of the Corporation in
allocating purchase and sale orders for portfolio securities to brokers or
dealers (including brokers and dealers that are affiliated with the Advisor),
provided that the Advisor believes that the quality of the transaction and the
commission are comparable to what they would be with other qualified firms.

 

3

 

 

f)The Advisor shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

 

g)The Advisor shall keep and preserve for the period required by the Investment
Company Act any books and records relevant to the provision of its investment
advisory services to the Corporation and shall specifically maintain all books
and records in accordance with Section 31(a) of the 1940 Act with respect to the
Corporation’s portfolio transactions and shall render to the Corporation’s Board
of Directors such periodic and special reports as the Corporation’s Board of
Directors may reasonably request. The Advisor agrees that all records that it
maintains for the Corporation are the property of the Corporation and will
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Advisor may retain a copy of such records.

 

h)The Advisor has a fiduciary responsibility and duty to the Corporation and the
Corporation’s stockholders for the safekeeping and use of all the funds and
assets of the Corporation, whether or not in the Advisor’s immediate possession
or control.

 

3)Services Not Exclusive. Nothing in this Agreement shall prevent the Advisor or
any officer, employee or other affiliate thereof from acting as investment
advisor for any other person, firm or corporation, or from engaging in any other
lawful activity, and shall not in any way limit or restrict the Advisor or any
of its officers, employees or agents from buying, selling or trading any
securities for its or their own accounts or for the accounts of others for whom
it or they may be acting; provided, however, that the Advisor will not
undertake, and will cause its employees not to undertake, activities which, in
its judgment, will adversely affect the performance of the Advisor’s obligations
under this Agreement.

 

4)Expenses. During the term of this Agreement, the Advisor will bear all
compensation expense (including health insurance, pension benefits, payroll
taxes and other compensation related matters) of its employees and shall bear
the costs of any salaries or Directors’ fees of any officers or Directors of the
Corporation who are affiliated persons (as defined in the 1940 Act) of the
Advisor.

 

4

 

 

5)Compensation of the Advisor.

 

a)The Advisor, for its services to the Corporation, will be entitled to receive
a management fee (the “Base Management Fee”) from the Corporation determined in
accordance with U.S. generally accepted accounting principles. The Base
Management Fee will be payable at the beginning of each calendar quarter and
will be calculated at an annual rate of 1.50% of total assets as of the end of
the most recently completed calendar quarter and of all uncalled capital
committed to the Corporation by investors as of the end of the most recently
completed calendar quarter. The Base Management Fee for any partial month or
quarter will be appropriately prorated.

 

b)For purposes of this Agreement, the gross assets and net assets of the
Corporation shall be calculated pursuant to the procedures adopted by the Board
of Directors of the Corporation for calculating the value of the Corporation’s
assets.

 

c)The Advisor will also be entitled to receive an incentive fee, which consists
of two parts, as follows:

 

i)Under the investment income component, the Corporation will pay the Advisor
each quarter an incentive fee with respect to the Corporation’s pre-incentive
fee net investment income. The investment income component will be calculated
and payable quarterly in arrears based on the pre-incentive fee net investment
income for the immediately preceding fiscal quarter. Payments based on
pre-incentive fee net investment income will be based on the pre-incentive fee
net investment income earned for the quarter. For this purpose, “pre-incentive
fee net investment income” means interest income, dividend income and any other
income (including any other fees, such as commitment, origination, structuring,
diligence, managerial and consulting fees or other fees the Corporation receives
from portfolio companies) the Corporation accrues during the fiscal quarter,
minus the Corporation’s operating expenses for the quarter, including the base
management fee, expenses payable under the administration agreement (the
“Administration Agreement”) entered into between us and U.S. Bank, and any
interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the incentive fee; provided however, that pre-incentive fee
net investment income shall be reduced by multiplying the pre-incentive fee net
investment income earned for the quarter by a fraction, the numerator of which
is the Corporation’s total assets (as of quarter-end) minus average daily
borrowings for the immediately preceding fiscal quarter, and the denominator of
which is the Corporation’s total assets (as of quarter-end) for the immediately
preceding fiscal quarter. Pre-incentive fee net investment income includes, in
the case of investments with a deferred interest feature (such as original issue
discount, debt instruments with pay in kind interest and zero coupon
securities), accrued income that the Corporation has not yet received in cash;
provided, however, that the portion of the incentive fee attributable to
deferred interest features shall be paid, only if and to the extent received in
cash, and any accrual thereof shall be reversed if and to the extent such
interest is reversed in connection with any write off or similar treatment of
the investment giving rise to any deferred interest accrual, applied in each
case in the order such interest was accrued. Such subsequent payments in respect
of previously accrued income shall not reduce the amounts payable for any
quarter pursuant to the calculation of the investment income component described
above. Pre-incentive fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

5

 

 

ii)Pre-incentive fee net investment income, expressed as a rate of return on the
value of the Corporation’s net assets (defined as the average daily amount of
funded capital commitments from investors during the immediately preceding
fiscal quarter), will be compared to a “hurdle rate” of 2.0% per quarter (8.0%
annualized). The Corporation shall pay the Advisor an incentive fee with respect
to the Corporation’s pre-incentive fee net investment income in each calendar
quarter as follows:

 

(1)No incentive fee in any calendar quarter in which the Corporation’s
pre-incentive fee net investment income does not exceed the hurdle rate of 2.0%;

 

(2)100% of the Corporation’s pre-incentive fee net investment income with
respect to that portion of such pre-incentive fee net investment income, if any,
that exceeds the hurdle rate but is less than 2.5% in any calendar quarter
(10.0% annualized) (the portion of the Corporation’s pre-incentive fee net
investment income that exceeds the hurdle but is less than 2.5% is referred to
as the “catch-up”; the “catch-up” is meant to provide the Advisor with 20.0% of
the Corporation’s pre-incentive fee net investment income as if a hurdle did not
apply if the Corporation’s pre-incentive fee net investment income exceeds 2.5%
in any calendar quarter); and

 

(3)20.0% of the amount of the Corporation’s pre-incentive fee net investment
income, if any, that exceeds 2.5% in any calendar quarter (10.0% annualized)
payable to the Advisor (once the hurdle is reached and the catch-up is achieved,
20.0% of all pre-incentive fee net investment income thereafter is allocated to
the Advisor).

 

iii)Under the capital gains component of the incentive fee, the Corporation will
pay the Advisor at the end of each calendar year 20.0% of the Corporation’s
aggregate cumulative realized capital gains from the date of its election to be
regulated as a business development company through the end of that year,
computed net of all aggregate cumulative realized capital losses and aggregate
cumulative unrealized depreciation through the end of such year, less the
aggregate amount of any previously paid capital gain incentive fees. For the
foregoing purpose, the Corporation’s “aggregate cumulative realized capital
gains” will not include any unrealized appreciation. The Corporation will accrue
an incentive fee for accounting purposes taking into account any unrealized
appreciation in accordance with the Generally Accepted Accounting Principles
(“GAAP”). The capital gains component of the incentive fee is not subject to any
minimum return to shareholders. If that amount is negative, then no capital
gains incentive fee will be payable for such year. If the Investment Advisory
Agreement is terminated as of a date that is not a calendar year end, the
termination date will be treated as though it were a calendar year end for
purposes of calculating and paying the capital gains incentive fee.

 

6

 

 

6)Indemnification.

 

a)The Corporation shall indemnify the Advisor, and each of the Advisor’s
directors, officers, employees, agents, associates and controlling persons and
the directors, partners, members, officers, employees and agents thereof
(including any individual who serves at the Advisor’s request as a director,
officer, partner, member or the like of another entity) (each such person being
an “Indemnitee”) against any loss, liability, claim, damage or expense,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees reasonably incurred by such Indemnitee in
connection with the defense or disposition of any action, suit or other
proceeding or investigation, whether civil or criminal, before any court or
administrative or investigative body in which such Indemnitee may be or may have
been involved as a party or otherwise or with which such Indemnitee may be or
may have been threatened, while acting in any capacity set forth herein or
thereafter by reason of such Indemnitee’s having acted in any such capacity,
except with respect to any matter as to which such Indemnitee shall have been
adjudicated not to have acted in good faith in the reasonable belief that such
Indemnitee’s action was in the best interest of the Corporation and furthermore,
in the case of any criminal proceeding, so long as such Indemnitee had no
reasonable cause to believe that the conduct was unlawful; provided, however,
that (i) no Indemnitee shall be indemnified hereunder against any liability to
the Corporation or its shareholders or any expense of such Indemnitee except to
the extent arising out of the Indemnitee’s (A) gross negligence, (B) fraud, or
(C) knowing and willful misconduct (the conduct referred to in such clauses
(A) through (C) being sometimes referred to herein as “disabling conduct”);
(ii) as to any matter disposed of by settlement or a compromise payment by such
Indemnitee, pursuant to a consent decree or otherwise, no indemnification either
for said payment or for any other expenses shall be provided unless there has
been a determination that such settlement or compromise is in the best interests
of the Corporation and that such Indemnitee appears to have acted in good faith
in the reasonable belief that such Indemnitee’s action was in the best interest
of the Corporation and did not involve disabling conduct by such Indemnitee; and
(iii) with respect to any action, suit or other proceeding voluntarily
prosecuted by any Indemnitee as plaintiff, indemnification shall be mandatory
only if the prosecution of such action, suit or other proceeding by such
Indemnitee was authorized by a majority of the full Board of Directors of the
Corporation.

 

b)The Corporation may make advance payments in connection with the expenses of
defending any action with respect to which indemnification might be sought
hereunder if the Corporation receives a written affirmation of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification has
been met and a written undertaking to reimburse the Corporation unless it is
subsequently determined that such Indemnitee is entitled to such indemnification
and if the Directors of the Corporation determine that the facts then known to
them would not preclude indemnification. In addition, at least one of the
following conditions must be met: (i) the Indemnitee shall provide security for
such undertaking; (ii) the Corporation shall be insured against losses arising
by reason of any unlawful advance; or (iii) a majority of a quorum consisting of
Directors of the Corporation who are neither “interested persons” of the
Corporation (as defined in Section 2(a)(19) of the 1940 Act) nor parties to the
proceeding (“Disinterested Non-Party Directors”) or an independent legal counsel
in a writing, shall determine, based on a review of readily available facts (as
opposed to a full trial-type inquiry), that there is reason to believe that the
Indemnitee ultimately will be found entitled to indemnification.

 

7

 

 

c)All determinations with respect to the standards for indemnification hereunder
shall be made (i) by a final decision on the merits by a court or other body
before whom the proceeding was brought that such Indemnitee is not liable or is
not liable by reason of disabling conduct; or (ii) in the absence of such a
decision, by (A) a majority vote of a quorum of the Disinterested Non-Party
Directors of the Corporation or (B) if such a quorum is not obtainable or, even
if obtainable, if a majority vote of such quorum so directs, independent legal
counsel in a writing. All determinations that advance payments in connection
with the expense of defending any proceeding shall be authorized and shall be
made in accordance with the immediately preceding clause (ii) above.

 

The rights accruing to any Indemnitee under these provisions shall not exclude
any other right to which such Indemnitee may be lawfully entitled.

 

7)Duration and Termination. This Agreement shall become effective as of the
first date above written and, unless sooner terminated with respect to the
Corporation as provided herein, shall continue in effect for a period of two
years. Thereafter, if not terminated, this Agreement shall continue in effect
with respect to the Corporation for successive annual periods, provided such
continuance is specifically approved at least annually by both (a) the vote of a
majority of the Corporation’s Board of Directors or the vote of a majority of
the outstanding voting securities of the Corporation at the time outstanding and
entitled to vote, and (b) by the vote of a majority of the Directors who are not
parties to this Agreement or interested persons of any party to this Agreement,
cast in person at a meeting called for the purpose of voting on such approval.
Notwithstanding the foregoing, this Agreement may be terminated by the
Corporation at any time, without the payment of any penalty, upon giving the
Advisor not less than 60 days’ notice (which notice may be waived in whole or in
part by the Advisor), provided that such termination by the Corporation shall be
directed or approved by the vote of a majority of the Directors of the
Corporation in office at the time or by the vote of the holders of a majority of
the voting securities of the Corporation at the time outstanding and entitled to
vote, or by the Advisor on not less than 60 days’ written notice (which notice
may be waived in whole or in part by the Corporation). This Agreement will also
immediately terminate in the event of its assignment. (As used in this
Agreement, the terms “majority of the outstanding voting securities,”
“interested person” and “assignment” shall have the same meanings of such terms
in the 1940 Act and the regulations thereunder.)

 

8)Notices. Any notice under this Agreement shall be in writing to the other
party at such address as the other party may designate from time to time for the
receipt of such notice and shall be deemed to be received on the earlier of the
date actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.

 

9)Amendment of this Agreement. No provision of this Agreement may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. Any amendment of this Agreement shall be subject to
the 1940 Act.

 

10)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware for contracts to be performed
entirely therein without reference to choice of law principles thereof and in
accordance with the applicable provisions of the 1940 Act and the Advisers Act,
and any rules and regulations promulgated thereunder.

 

11)Miscellaneous. The captions in this Agreement are included for convenience of
reference only and in no way define or delimit any of the provisions hereof or
otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding on, and shall inure to the benefit of the parties
hereto and their respective successors.

 

12)Counterparts. This Agreement may be executed in counterparts by the parties
hereto, each of which shall constitute an original counterpart, and all of
which, together, shall constitute one Agreement.

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.

 

  PHAROS CAPITAL BDC, INC.       By:     Name:  Kneeland Youngblood   Title:
Chairman and CEO       PHAROS CAPITAL GROUP, LLC       By:     Name: Kneeland
Youngblood   Title: Chairman and Founding Partner

 

 

 

 

